Citation Nr: 0402266	
Decision Date: 01/22/04    Archive Date: 02/05/04

DOCKET NO.  03-03 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an effective date prior to June 4, 1999, 
for the grant of service connection for congestive heart 
failure and myocardial infarction, with atrial fibrillation 
and hypertension.  

2.  Entitlement to an effective date prior to July 24, 1997, 
for the grant of service connection for chronic obstructive 
pulmonary disease (COPD)with bronchitis.  

3.  Entitlement to an effective date prior to November 18, 
1980, for the grant of service connection for a chin scar.  


REPRESENTATION

Veteran represented by:	Oklahoma Department of 
Veterans Affairs




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active duty from December 1942 to December 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
RO, which, pertinent to the instant appeal, granted 
entitlement to service connection for congestive heart 
failure and myocardial infarction with atrial fibrillation 
and hypertension, effective from June 4, 1999; COPD with 
bronchitis, effective from July 24, 1997; and a chin scar, 
effective from November 18, 1980.  

In October 2002, the RO received the veteran's claim of 
entitlement to an increased rate of special monthly 
compensation, based on the need for a higher level of aid and 
attendance.  That matter is not before the Board but is 
referred to the RO for appropriate action.




FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issues decided herein have been obtained.

2.  The veteran did not file any application for VA benefits 
within one year of his separation from service in December 
1945.  

3.  By unappealed rating decision dated in January 1980, the 
RO denied entitlement to service connection for hypertension.  

4.  On June 4, 1999, the RO received an informal claim of 
entitlement to service connection for cardiovascular 
disability, in the form of a private medical opinion relating 
diagnosed congestive heart failure, myocardial infarction, 
atrial fibrillation, and hypertension to the veteran's active 
service; no earlier claim, formal or informal, was received.

5.  In a rating decision dated in January 2002, the RO 
granted entitlement to service connection for congestive 
heart failure and a myocardial infarction, with atrial 
fibrillation and hypertension, effective June 4, 1999.  

6.  By unappealed rating decision dated in September 1958, 
the RO denied entitlement to service connection for a chest 
condition.  

7.  By unappealed decision dated in August 1975, the RO 
denied entitlement to service connection for a lung disorder.  

8.  By unappealed decisions dated in November 1980 and March 
1981, the RO denied entitlement to service connection for 
emphysema.  

9.  An unappealed April 1993 RO rating decision found that no 
new and material evidence had been submitted to reopen a 
claim of entitlement to service connection for a respiratory 
disorder.  

10.  On July 24, 1997, the RO next received an application 
from the veteran to reopen his claim of entitlement to 
service connection for a respiratory disorder, accompanied by 
medical evidence; no earlier claim, formal or informal, was 
received.

11.  By rating decision dated in January 2002, the RO granted 
service connection for COPD and bronchitis, effective July 
24, 1997.  

12.  In an unappealed rating decision dated in June 1975, the 
RO denied entitlement to service connection for a face cut 
with disfigurement.  

13.  On November 18, 1980, the RO first received an 
application to reopen the claim of entitlement to service 
connection for a chin scar.  

14.  In a rating decision dated in January 2002, the RO 
granted service connection for a chin scar, effective 
November 18, 1980.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date, prior to June 4, 
1999, for the grant of service connection for congestive 
heart failure, myocardial infarction, atrial fibrillation and 
hypertension, have not been met.  38 U.S.C.A. § 5110 
(West 2003); 38 C.F.R. § 3.400(b)(2) (2003).  

2.  The criteria for an effective date, prior to July 24, 
1997, for the grant of service connection for chronic 
obstructive pulmonary disease and bronchitis, have not been 
met.  38 U.S.C.A. § 5110 (West 2003); 38 C.F.R. § 3.400(b)(2) 
(2003).  

3.  The criteria for an effective date prior to November 18, 
1980, for the grant of service connection for a chin scar, 
have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§ 3.400(q)(r) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Prior to the rating action on appeal in this case, the VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003), were 
signed into law.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Recently, the Court has indicated that 
notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction.  
See Pelegrini v. Principi, No. 01-944, slip op. at 12 (U.S. 
Vet. App., Jan. 13, 2004).  The Court noted, however, that 
the statutory purpose was to ensure adequate notice at a time 
when a claimant "...often has not yet identified the evidence 
and information relevant to the claim", and cited the 
potential for prejudice in forcing a claimant to overcome an 
adverse determination, id. at 12, 13, and emphasizes that in 
that particular case the absence of prejudice had not been 
demonstrated.  

In this case, the January 2002 rating decision from which 
this appeal stems informed the veteran of the reasons and 
bases for assignment of the effective dates at issue herein.  
After receiving his notice of disagreement, the RO afforded 
the veteran a personal hearing, during which the governing 
regulations and factual bases for the chosen effective dates 
were discussed and the veteran offered arguments in favor of 
earlier effective dates for his service connection grants.  
His arguments relied on information and evidence already in 
the claims file without identifying any additional 
documentation that could be obtained in support of his 
appeal.  In the statement of the case issued in December 
2002, the RO advised the veteran as to pertinent governing VA 
laws and regulations, the evidence considered and the actions 
VA had taken in the course of his appeal.  Also in December 
2002, the RO sent the veteran a general VCAA letter in which 
he was advised as to the nature of VA's duties to notify and 
assist claimants.  All records of VA and private treatment 
identified as pertinent to the veteran's appeals have been 
obtained and are presently of record.  The RO has also 
provided the veteran an opportunity to submit additional 
evidence and to present additional argument in support of his 
claims throughout this appeal.  At the time he was notified 
of certification of his appeal to the Board he was further 
advised as to the procedures for submitting additional 
evidence and argument directly to the Board.  

In essence, the veteran in this case has been notified as to 
the laws and regulations governing entitlement to service 
connection, finality and the reopening of claims, and the 
assignment of effective dates, and has, by information 
letters, rating actions, and the statement of the case been 
advised of the evidence considered in connection with his 
appeal, and the evidence potentially probative of the claims 
throughout the procedural course of the claims process.  See 
38 C.F.R. § 3.159(b)(1), (e).  The claims file reflects 
inclusion of all relevant rating actions and correspondence 
from the veteran and from VA, as well as inclusion of the 
evidence considered at the time of prior RO decisions denying 
benefits at issue herein.

The Board emphasizes that the questions on appeal are limited 
to the determination as to appropriate effective dates for 
service connection grant.  Thus, the Board must look to the 
date of receipt of any unadjudicated claims or claims to 
reopen, formal or informal.  The veteran has not identified 
the existence of any additional evidence or correspondence; 
rather, as stated above, he presents arguments based on 
information and evidence already in the claims file.  Thus, 
the Board finds no additional development is indicated in 
this case.  

Finally, the Board emphasizes that any prior negative 
decisions issued by the RO have not been relied on by the 
Board.  Rather, the Board's decisions herein are based on a 
complete review of the evidentiary record, to include all 
medical evidence, favorable and unfavorable, and the 
veteran's oral and written testimony.  

In light of the foregoing, the Board concludes that the 
veteran has been afforded adequate notice and assistance 
specific to the instant claims and the decision to proceed in 
adjudicating these claims does not prejudice the veteran in 
the disposition thereof.  See Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).

A remand for further VCAA notice would thus serve only to 
further delay resolution of the veteran's claims.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence 
to requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

II.  Legal Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein. 38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2003).  

The effective date for an award of service connection is the 
day following separation from active service, or the date 
entitlement arose, if a claim is received within one year 
after separation from service; otherwise, the effective date 
is the date of receipt of the claim, or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a), (b)(1); 38 
C.F.R. § 3.400(b)(2) (2003).  

Governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. §§  20.200, 20.201, 20.202, 
20.302 (2003).  A decision of a duly constituted rating 
agency or other agency of original jurisdiction shall be 
final and binding on all VA field offices as to conclusions 
based on evidence on file at the time VA issues written 
notification in accordance with 38 U.S.C.A. § 5104 
(West 2002).  38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. § 20.1103 (2003).  

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except on the basis of clear and 
unmistakable error (CUE), as provided in 38 C.F.R. § 3.105 
(2003) of this part.  38 C.F.R. § 3.104(a) (2003).  The 
United States Court of Appeals for Veterans Claims (Court) 
has provided that if a claimant wishes to reasonably raise 
CUE, "there must be some degree of specificity as to what 
the alleged error is and, unless it is the kind of 
error...that, if true, would be clear and unmistakable error 
on its face, persuasive reasons must be given as to why the 
result would have been manifestly different but for the 
alleged error."  Fugo v. Brown, 6 Vet. App. 40, 43-44 
(1993).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by the VA.  38 U.S.C.A. § 5101(a) 
(West 2002); 38 C.F.R. § 3.151(a) (2003).  Any communication 
or action, indicating an intent to apply for one or more 
benefits under the laws administered by VA, from a claimant, 
his or her duly authorized representative, a Member of 
Congress, or some person acting as next friend of a claimant 
who is not sui juris may be considered an informal claim.  
Such informal claim must identify the benefit sought.  38 
C.F.R. § 3.155 (2003).

Any application for a benefit that is received after final 
disallowance of an earlier claim will be considered a 
reopened claim if accompanied by new and material evidence.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.160(e) (2003).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).

Where service connection is established based on receipt of 
new and material evidence received within an appeal period or 
prior to an appellate decision, the effective date will be as 
though the former decision had not been rendered.  If new and 
material evidence is received after final disallowance, the 
effective date is the date of receipt of the new claim or the 
date entitlement arose, whichever is later.  38 C.F.R. § 
3.400(q), (r).

A VA examination report will be accepted as an informal claim 
for benefits once a formal claim for pension or compensation 
has been allowed or a formal claim for compensation 
disallowed for the reason that the service- connected 
disability is not compensable in degree.  38 C.F.R. § 
3.157(b) and (b)(1) (2003).  38 C.F.R. § 3.157 applies to a 
defined group of claims, i.e., those claims for which a 
report of a medical examination or hospitalization is 
accepted as an informal claim for an increase of a service-
connected rating where service connection has already been 
established.  Sears v. Principi, 16 Vet. App. 244, 249 
(2002); Servello v. Derwinski, 3 Vet. App. 196., 199 (1992). 

VA has constructive knowledge of documents generated by VA 
medical facilities even if such records are not physically 
part of the claims file.  Bell v. Derwinski, 2 Vet. App. 611 
(1992).



III.  Analysis

In the instant case, the veteran was separated from service 
December 30, 1945.  VA received the veteran's first 
disability claim on September 15, 1958, many years 
thereafter.  He does not argue that any claim was filed 
within the initial year following his discharge from service.  
Accordingly, the day following separation from active service 
cannot serve as the proper effective date for any of the 
issues presently on appeal.  38 C.F.R. § 3.400(b)(2).

Also, at the time of the veteran's personal hearing in 
December 2002, his representative expressed the veteran's 
belief that earlier effective dates for the grants of service 
connection are warranted for COPD and bronchitis, and a chin 
scar, on the basis that service medical records showed 
treatment for bronchitis and for a chin scar.  The veteran's 
representative made reference to the concept of clear and 
unmistakable error (CUE).  Neither the veteran nor his 
representative has, however, identified any specific error of 
law or fact in any prior final rating decision, and neither 
has, in fact, identified any specific prior decision in which 
such error could be considered.  Rather, the reference to 
"error" was raised entirely in the context of arguing 
entitlement to earlier effective dates for the matters 
presently on appeal.  As such, a claim for revision under 
38 C.F.R. § 3.105 (2003) has not reasonably been raised by 
the veteran or by the record and the appeal herein is limited 
to the effective date questions properly raised and developed 
for appellate review.

A.  Congestive Heart Failure, Myocardial Infarction, Atrial 
Fibrillation and Hypertension

The veteran has not asserted that he received in-service 
treatment for any cardiovascular disease.  In December 1958, 
the RO denied service connection for an unspecified "chest 
condition", which the veteran later clarified as symptoms 
related to a diaphragmatic hernia.  He was notified of, but 
did not appeal, the December 1958 decision.  

Medical evidence received on December 6, 1979 included a June 
20, 1979 medical statement of Dr. D. G. Nelson, which shows a 
diagnosis of hypertension.  Dr. Nelson's statement made no 
reference to the onset or etiology of hypertension. but noted 
that the veteran was advised to quit smoking, and had been 
placed on anti-hypertension medication.  The RO accepted this 
medical record as an informal claim of service connection for 
hypertension and denied that benefit in a rating decision 
dated in January 1980.  The RO notified the veteran of that 
determination.  He did not appeal and the decision became 
final.  38 U.S.C. § 4005(c) (1976); 38 C.F.R. §§ 3.104, 
19.118, 19.153 (1979) [38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. § 20.1103 (2003)].  

On March 18, 1981, the RO received the veteran's claims of 
entitlement to service connection for unrelated disabilities.  
Medical records received at the RO in March 1981, however, 
indicate a physician's notation of the veteran's reported 
history of hospital treatment for "chest pain" in 1970.  
The veteran was noted to have also reported that the 
diagnosis had been "probable pleurisy; heart disease ruled 
out."  A claim of entitlement to nonservice-connected 
disability pension was received at the RO on February 22, 
1982.  The claim identifies nonservice-connected disabilities 
to include "cardiovascular disease" and high blood pressure 
(hypertension).  The veteran did not appeal the RO's rating 
determination as to pension entitlement.

On February 22, 1982, the veteran completed an application 
for VA benefits and noted cardiovascular disease.  He 
submitted private medical evidence, to include a statement 
dated in December 21, 1981, showing a diagnosis of high blood 
pressure without etiologic opinion.  In March 1982, the RO 
advised the veteran that service connection was not 
established for disabilities to include hypertension and 
notified him of his appellate rights.  He did not appeal and 
the decision became final.  38 U.S.C. § 4005(c) 
(1976); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1981) 
[38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 
(2003)].  

On February 24, 1993, the RO received private medical 
evidence that included note of hypertension without opinion 
as to etiology.  Also, in August 1997, the RO received 
medical evidence, dating from 1988 to 1997, which included 
diagnoses of cardiovascular disabilities without opinions as 
to etiology.  Private treatment records received at the RO on 
May 11, 1999 show diagnoses of congestive heart failure, 
hypertension, and peripheral arteriosclerotic vessel disease, 
without nexus opinion or statement of etiology.  From 1982 
through May 1999, however, the veteran did not evidence an 
intent to pursue entitlement to benefits based on 
cardiovascular disease in any correspondence submitted to the 
RO.

On June 4, 1999, the RO received a claim of entitlement to 
service connection for diverticulitis, along with medical 
evidence, to include a statement from Dr. Eckhardt, which 
associates in-service treatment with the veteran's currently 
diagnosed cardiovascular disorders.  

In statements received in 2001, the veteran again mentioned 
hypertension among the disabilities for which he was seeking 
compensation.  In January 2002, the RO reconsidered the 
veteran's claim of entitlement to service connection for 
cardiovascular disease, to include based on Dr. Eckhardt's 
previously received medical statement.  In a decision dated 
in January 2002, the RO then granted entitlement to service 
connection for congestive heart failure, myocardial 
infarction, atrial fibrillation, and hypertension.  The RO 
assigned an effective date of June 4, 1999, based on 
consideration of Dr. Eckhardt's medical statement, received 
that date and setting out the opinion that the veteran's 
current heart disorders are the result of his in-service 
treatment for hemolytic streptococcus, and complications of 
staphylococcus, and Sulpha drug treatment.

Given the documented facts and procedural history detailed 
above, the Board must conclude that there is no basis for an 
effective date prior to June 4, 1999, for the grant of 
service connection for the veteran's service-connected 
cardiovascular disorders.  The veteran did not appeal the 
1980 or 1982 denials of hypertension and a review of the 
record thereafter fails to reveal any statement from him 
indicating his desire to again pursue a claim based on 
cardiovascular illness until 2001, notably after the 
currently assigned effective date.  The RO accepted the 
June 4, 1999, receipt date of private medical evidence, 
accompanied by the veteran's claim for another disability, as 
an informal claim despite the absence of any mention of 
cardiovascular disease by the veteran himself.  
Significantly, that medical evidence is the first of record 
to relate any diagnosed cardiovascular illness to the 
veteran's active service.  Thus, although the Board 
recognizes that private treatment records received at the RO 
as early as December 18, 1979 show a diagnosis of 
hypertension, insofar as the medical evidence of record prior 
to June 4, 1999, was negative for any competent medical nexus 
evidence of a link between a currently diagnosed 
cardiovascular disorder and service, such other medical 
evidence cannot be accepted as an informal claim.  

In this case, the receipt date of private medical nexus 
evidence was liberally accepted as the earliest informal 
claim for that benefit.  With no formal and non-final, or 
informal claims of service-connected for heart disease 
pending of record prior to that date, and no competent 
evidence showing entitlement to that benefit prior to that 
date, there is no basis for an effective date of service 
connection prior to June 4, 1999.  

B.  Chronic Obstructive Pulmonary Disease and Bronchitis 

A September 1958 claim of service connection for pneumonia 
was denied by RO rating decision dated in December 1958, 
notice of which was issued on December 22, 1958.  This notice 
specifically advised the veteran that service connection for 
a "chest condition" had been denied.  The RO also gave 
explanation that the basis of the denial was that no chest 
condition had been found on VA examination in November 1958.  
The veteran did not appeal the decision, which became final.  
38 U.S.C. § 3305(b) (1952, Supp. 1957); Department of 
Veterans Affairs Regulation 1008 [38 U.S.C.A. § 7105(c); 38 
C.F.R. § 20.1103].  

In August 1975, the RO denied service connection for a lung 
problem and notified the veteran of his appellate rights.  He 
did not appeal.  In January 1980, the RO denied service 
connection for disabilities to include emphysema, 
pharyngitis, colds and bronchitis, and notified the veteran 
of his appellate rights.  He did not appeal.  Those decisions 
became final.  38 U.S.C. § 4005(c) (1970); 38 C.F.R. 
§§ 3.104, 19.118, 19.153 (1975, 1979) [38 U.S.C.A. § 7105(c); 
38 C.F.R. § 20.1103].  

Medical evidence received on December 6, 1979 included a June 
20, 1979 medical statement of Dr. D. G. Nelson, which shows a 
diagnosis of emphysema, with note that the veteran was 
advised to quit smoking.  The RO inferred a claim of 
entitlement to service connection for emphysema from the 
above evidence and denied that benefit in a January 1980 
rating decision.  Notice was issued to the veteran, but he 
did not appeal and the decision became final.  38 U.S.C. § 
4005(c) (1976); 38 C.F.R. §§ 3.104, 19.118, 19.153 
(1979) [38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103].  

In a March 1981 rating decision the RO confirmed prior 
denials of entitlement to service connection for emphysema 
and residuals of acute bronchitis.  Notice of this decision 
was issued to the veteran on March 26, 1981.  He did not 
appeal and the decision became final.  38 U.S.C. § 4005(c) 
(1976); 38 C.F.R. §§ 3.104, 19.118, 19.153 
(1980) [38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103].  

In March 1982, the RO granted pension benefits based on 
consideration of medical evidence that includes note of 
respiratory problems, without etiological opinion.  The 
veteran did not appeal that favorable determination or 
indicate his desire to seek service connection for 
respiratory problems.  In fact, from 1981 through November 
1992, a review of the claims file reveals no correspondence 
or other documentation from the veteran, to include any 
medical evidence indicative of a causal nexus between 
respiratory illness and active service, that may be 
considered a formal or informal claim of entitlement to VA 
compensation benefits based on respiratory disability.  

Rather, the RO first received a claim for respiratory 
benefits from the veteran in November 1992.  An April 1993 RO 
rating decision then found that no new and material evidence 
had been submitted to reopen a claim of entitlement to 
service connection for a respiratory disorder.  Notice of 
this decision was issued to the veteran in May 1993.  He did 
not appeal and the decision became final.  
38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  



As set out, the veteran failed to appeal each of the prior RO 
rating decision denying entitlement to service connection for 
respiratory disability.  Subsequent to the last final denial 
in this case, the RO first received evidence of the veteran's 
desire to again pursue a claim of entitlement to service 
connection for a respiratory disorder on July 24, 1997.  In 
fact, such is the very first documentation received 
subsequent to April 1993.  That is the effective date 
assigned to the grant of service connection in this case.  

In finding no basis for the grant of the claim on appeal, the 
Board emphasizes that while private medical evidence on file 
shows diagnoses of COPD and bronchitis prior to July 24, 
1997, these records were considered in the prior final rating 
decisions at the RO.  The effective date of the grant of 
service connection based on new and material evidence is the 
date of receipt of the reopened claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(b)(1); 
38 C.F.R. § 3.400(b)(2).  A review of the above-referenced 
procedural history, without evidence of any prior claims for 
entitlement to service connection for respiratory disability, 
there is no basis for an effective date of service connection 
for COPD and bronchitis, prior to July 24, 1997.  

C.  Residuals of a Chin Scar  

The veteran asserts that an earlier effective date is 
warranted since he incurred the scar in service, and since it 
was shown on separation examination in 1945.

The veteran's original claim of entitlement to service 
connection for a "face cut" with disfigurement was 
received, however, at the RO in June 1975.  The RO denied the 
June 1975 claim, and notice of the denial was issued to the 
veteran at his address of record in August 1975.  The veteran 
did not appeal, and the RO's denial became final.  38 U.S.C. 
§ 4005(c) (1970); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1975) 
[38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103].  

A review of correspondence and other documentation received 
in the interim between the June 1975 rating decision and 
November 18, 1980, reveals no statement from the veteran 
evidencing a desire to again pursue entitlement to benefits 
based on a facial scar.  Rather, evidence and information 
(medical and lay) received during that interim period pertain 
entirely to other disabilities.  The veteran first raised 
such entitlement again in the correspondence received 
November 18, 1980.  Thus, the RO appropriately assigned 
November 18, 1980, the date of receipt of the veteran's 
initial application to reopen his claim, as the earliest 
possible effective date for the grant of service connection 
for a chin scar.  

When all the evidence is assembled, the VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the fair preponderance of the evidence is 
against the claim, in which case, the claim is denied.  
38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  The Board finds that there is a fair 
preponderance of the evidence against each of the claims 
adjudicated on appeal, as set forth above, and, therefore, 
reasonable doubt is not for application.  


ORDER

The claim of entitlement to an effective date prior to June 
4, 1999, for the grant of service connection for congestive 
heart failure, myocardial infarction, with atrial 
fibrillation and hypertension, is denied.  

The claim of entitlement to an effective date prior to July 
24, 1997, for the grant of service connection for COPD with 
bronchitis, is denied.  

The claim of entitlement to an effective date prior to 
November 18, 1980, for the grant of service connection for a 
chin scar, is denied.  



	                        
____________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



